McCabe, J.
The appellant was indicted for an assault and battery with intent to commit a rape. On a trial of the charge, on April 6, 1897, the jury found him guilty as charged, and that his age was twenty years. The circuit court rendered judgment on the verdict, over appellant’s motion for a venire de novo and for a new trial.
The judgment was as follows : “It is therefore considered, ordered and adjudged by the court that the defendant is guilty as charged in the indictment, and that he be confined in the custody of the board of managers of the Indiana Reformatory at Jeffersonville, Indiana, as guilty of the crime of assault and battery with intent to commit a rape upon a woman, for a term not exceeding fourteen years, nor less than two years, subject to the rules and regulations established by the board of managers of said reformatory. It is further considered, ordered and adjudged by the court that the defendant’s true 0 age is now twenty years.” This verdict and judgment rest on the - Reformatory Act, and for their validity depend upon the constitutionality of that act. The identical objections to its constitutionality are urged here as those urged in the case of Miller v. State, ante, 607. On the authority of that case we hold that such objections cannot prevail, and that the act is not unconstitutional.
That being the' only question presented, the judgment is affirmed.